Citation Nr: 0516226	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  02-18 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Whether the award of no more than a noncompensable 
evaluation for the service-connected scar of the right thigh 
in an April 1976 rating decision should be reversed or 
revised on the basis of clear and unmistakable error (CUE).  

2.  Whether the award of no more than a noncompensable 
evaluation for the service-connected scar of the left thigh 
in the April 1976 rating decision should be reversed or 
revised on the basis of CUE.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to August 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision.  

In an August 2004 decision, the Board denied the veteran's 
claims that CUE had been committed in an April 1976 rating 
decision that awarded noncompensable evaluations for service-
connected scars of the right thigh and left thigh.  

The veteran subsequently appealed this case to the United 
States Court of Appeals for Veterans Claims (Court).  

While that case was pending at the Court, the veteran's 
attorney and the VA Office of the General Counsel filed a 
joint motion to vacate the Board's decision, and to remand 
the veteran's claim for readjudication. 

In a November 2004 Order, the Court granted the joint motion, 
vacated the Board's October 2002 decision, and remanded this 
case to the Board for readjudication.


FINDING OF FACT

The veteran has not alleged an error of fact or law in the 
April 1976 rating decision that compels the conclusion, to 
which reasonable minds could not differ, that the results 
would have been manifestly different but for the error.



CONCLUSION OF LAW

The veteran has failed to raise a valid claim of clear and 
unmistakable error in the April 1976 rating decision.  38 
C.F.R. § 3.105(a) (2004); Simmons v. Principi, 17 Vet. App. 
104 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION


Preliminary matter

The Board has considered the application of the Veterans 
Claims Assistance Act of 2000 (VCAA), which sets forth VA's 
duty to inform a claimant of the evidence needed to 
substantiate his or her claim, and to assist the claimant in 
obtaining the relevant evidence.  See, in general, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002)); 38 C.F.R. § 3.159 (2003).  

However, the Board finds that the provisions of the law and 
regulation do not apply to the veteran's claim.  In this 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
provisions of VCAA do not apply to a claim based on a 
previous decision having been the result of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc). 

The Court found that an attempt to obtain benefits based on 
an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.  

As such, an allegation of clear and unmistakable error does 
not represent a "claim," but a collateral attack on a final 
decision.  The provisions of VCAA, and its implementing 
regulations, are not, therefore, applicable to the 
adjudication of the issue of clear and unmistakable error in 
a prior final decision.  


Factual Background

The veteran's service medical records reflect that, in July 
1972, he sustained shrapnel wounds to both thighs and the 
abdomen from an exploding .50 caliber round.  An examination 
revealed multiple small, superficial abrasions on the 
abdomen, and multiple small puncture wounds on both anterior 
thighs.  The examination also revealed a 1-cm. full thickness 
wound on the right proximal lateral thigh.  

The examiner noted that pulses and sensory examination were 
normal, and that gross motor function in the legs was okay.  
It was also noted that the veteran reported some pain on 
motion and palpation on the right proximal anterior thigh.  

The X-ray studies of the right thigh revealed a single 
fragment "anterolateral to proximal 1/3 of femur."  X-ray 
studies of the left thigh revealed a single fragment 
"anteromedial to mid femur."  It was noted that there was no 
bone involvement.  

Later that month, the veteran reported that he was 
experiencing persistent pain in his right thigh and 
difficulty walking.  The examination revealed moderate 
tenderness over the lateral thigh.  The examiner indicated 
that there were no other findings except for a healed entry 
wound on the right thigh.  

In a report of medical examination completed for separation 
in August 1972, an examiner found the veteran's lower 
extremities to be normal.  It was also noted that 
neurological examination was normal.  The veteran reported at 
that time that he had a piece of metal in his leg and that it 
was bothering him.  

In August 1972, the veteran filed a formal claim of service 
connection for a wound on his right thigh.  

Thereafter, in December 1972, the veteran's claim was denied 
by the RO because he had failed to report for scheduled VA 
examinations in September 1972 and November 1972.  

In a letter received in January 1976, the veteran indicated 
that he wished to "reopen" his claim of service connection 
for fragment wounds of both thighs.  He reported that he was 
experiencing problems with motion in both legs.  

In February 1976, the veteran underwent a VA medical 
examination.  It was noted that the veteran had sustained 
shrapnel wounds to both thighs while serving at Fort Riley, 
Kansas.  The veteran indicated that he was experiencing pain 
and that his legs felt heavy.  

The examination revealed the presence of a 1/2 by 1/4-inch scar 
on the right thigh, and a 1/2-cm. in diameter scar on the left 
thigh.  The examining physician determined that none of these 
scars were adherent or showed any muscle loss.  It was also 
found that they did not interfere with motion or strength in 
either lower extremity.  The examiner noted a diagnosis of 
scars, asymptomatic, both thighs.  

Arrangements were apparently made for the veteran to return 
for x-ray studies to be taken of both thighs.  However, he 
failed to report for these studies.  

In the April 1976 rating decision, the RO granted service 
connection for scars of the right and left thigh, and 
assigned noncompensable evaluations for each.  It was 
specifically noted that, because the veteran had failed to 
have x-ray studies taken of both thighs, it could not be 
determined if any fragment was still remaining in his thighs.  

In October 2001, the veteran's accredited representative 
submitted a statement arguing that CUE had been committed in 
the April 1976 rating decision.  

Specifically, the representative argued that the RO had erred 
by not awarding a separate disability rating of 10 percent 
for the right thigh under the criteria of Diagnostic Code 
(DC) 5314 for moderate disability in muscle group XIV.  

Similarly, the representative asserted that the RO had also 
erred by not awarding a separate rating of 10 percent for the 
left thigh based on moderate disability in muscle group XIV.  

The representative asserted that it was clear from the 
medical evidence that the veteran had retained fragments in 
both thighs, which would warrant a 10 percent evaluation 
under the applicable criteria.  In support of this 
contention, the representative pointed to the veteran's 
service medical records, which showed that x-ray studies 
obtained in August 1972 had revealed a small fragment in each 
thigh.  

The representative also pointed to notations in the service 
medical records showing that the veteran had complained of 
pain and tenderness in his right thigh.  It was argued that 
these complaints represent "cardinal signs of muscle 
disability" as set forth in 38 C.F.R. § 4.56 (1975).  

In a memorandum dated in October 2001, the representative 
clarified that they were not asserting that error had been 
committed in the assignment of a noncompensable evaluations 
based on the veteran's scars.  Instead, they were asserting 
that the veteran should have been awarded separate ratings 
for each thigh based on injury to muscle group XIV.  

In April 2005, in support of his claim, the veteran submitted 
additional documentation directly to the Board.  In an 
attached statement, the veteran's accredited representative 
indicated that the veteran wished to waive initial 
consideration of this evidence by the agency of original 
jurisdiction.

Included among this documentation was an August 1975 
radiological report showing that x-rays of the right and left 
femur showed no evidence of fracture or dislocation.  A 
metallic density was noted in the soft tissues of the right 
thigh.  

This documentation also included a VA Form 21-2507, Request 
for Physical Examination, showing that the RO had requested a 
physical examination in January 1976, and that one had been 
scheduled for February 13, 1976.  A copy of this document was 
already associated with the claims folder.  


Analysis

As noted herein above, this case previously came before the 
Board in August 2004, at which time the Board denied the 
veteran's claims that CUE had been committed in an April 1976 
rating decision that awarded noncompensable evaluations for 
service-connected scars of the right thigh and left thigh.  

The veteran subsequently appealed this case to the Court.  
While that case was pending at the Court, the veteran's 
attorney and the VA Office of the General Counsel filed a 
joint motion to vacate the Board's decision, and to remand 
the veteran's claim for readjudication.  In a November 2004 
Order, the Court granted the joint motion, vacated the 
Board's October 2002 decision, and remanded this case to the 
Board for readjudication.  

In the joint motion, it was noted that, in DAV v. Gober, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) had invalidated the rule codified at 38 
C.F.R. § 20.1404(b) regarding the pleading requirements for a 
motion alleging clear and unmistakable error in a Board 
decision.  

The former section 20.1404(b) invalidated by DAV v. Gober 
provided that the Board could deny a motion alleging clear 
and unmistakable error in a prior Board decision which failed 
to clearly and specifically set forth the alleged errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations, failure to give 
due process, and other general, non-specific allegations of 
error are examples of allegations that will not meet the 
pleading requirements under this section.  Id.  

As revised following issuance of the DAV v. Gober Federal 
Circuit decision, the amended section 20.1404(b) left intact 
the legal standard necessary to plead error, but eliminated 
the more stringent denial-of-motion criteria and replaced it 
with language stating that insufficient pleadings would be 
"dismissed without prejudice to refiling".  See 66 Fed. Reg. 
35903 (July 10, 2001).  This amendment to 38 C.F.R. § 
20.1404(b) had the effect of allowing a claimant to re-file 
his motion without the adverse impact of finality.  See 38 
C.F.R. § 20.1409(b) & (c).  

It was also noted that, in Simmons v. Principi, 17 Vet. App. 
104 (2003), the Court held that to the extent its case law 
"can be read to hold that it is permissible to deny, rather 
than dismiss without prejudice [to refiling], a CUE [clear 
and unmistakable error] claim as to a prior final RO decision 
because an appellant failed to meet pleading specifications, 
such opinions have been overruled by DAV v. Gober, supra."  
Simmons, 17 Vet. App. at 114.  

In Simmons, the Court also held that where it is unclear 
whether the Board denied a CUE claim for lack of pleading 
specificity or addressed the merits of the claim, the proper 
remedy was vacatur.  Id. at 115.  

The parties to the joint motion essentially found that it was 
unclear from reading the Board's August 2004 decision whether 
the Board had denied the veteran's CUE claims on the merits, 
or whether the Board had denied the claims based on a finding 
that the veteran had failed to plead with any degree of 
specificity any error of fact or law.  

If the Board had denied the veteran's claim based on a 
failure to meet pleading specifications, the claim should 
have been dismissed the claim without prejudice, rather than 
denied, in accordance with the Court's holding in Simmons.  

The Board will now proceed to readjudicate the veteran's 
claims in light of the concerns raised in the joint motion.  
At the outset of this discussion, the Board notes that it is 
mindful of the Court's instructions in Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991), to the effect that a remand by 
the CAVC is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1) 
(West 1991).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis herein has been undertaken with that 
obligation in mind.  

The record reflects that the veteran did not appeal the April 
1976 rating decision.  Therefore, that decision became final.  
Such final decisions may, however, be reversed or amended 
where evidence establishes that CUE existed.  38 C.F.R. 
 3.105(a)  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial,...must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It 
must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there was CUE present in a prior decision.  (1) Either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.  

Under § 3.105(a), CUE that requires revision of a prior final 
rating action exists only where it appears "undebatably" that 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell, 3 Vet. App. at 313.  

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated 
on the test set forth in Russell.  The Court stated that CUE 
was a very specific and rare kind of "error."  It was the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compelled a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

If a claimant-appellant wished to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error was and, unless it was the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  

It must be remembered that there was a presumption of 
validity to otherwise final decisions, and that where such 
decisions were collaterally attacked, and a CUE claim was 
undoubtedly a collateral attack, the presumption was even 
stronger.  

Only if this threshold requirement is met does the Board have 
any obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).  

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of 
clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  

Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  

In addition, the Court held that the VA's breach of its 
general duty to assist could not form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).

The law and regulations in effect at the time of the January 
1975 rating decision provided that in rating disabilities 
involving damage due to gunshot wounds, a slight 
(insignificant) muscle disability resulted from a simple 
wound of muscle without debridement, infection or effects of 
laceration.  History included service department record of a 
wound of slight severity, or brief treatment and return to 
duty; healing with good functional results; and no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.  Objective findings included minimal scarring; 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus; and no significant impairment of function and 
no retained or metallic fragments.  38 C.F.R. § 4.56(a) 
(1975).  

A moderate muscle disability resulted from a through and 
through or deep penetrating wound of relatively short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  History included 
service department record or other sufficient evidence of 
hospitalization in-service treatment for the wound and a 
record in the file of consistent complaint from first 
examination forward of one or more of the cardinal symptoms 
of muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles.  Objective findings include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1975).  

The law and regulations in effect at the time of the January 
1975 rating decision also provided that a through and through 
injury, with muscle damage, is always at least a moderate 
injury, for each group of muscles damaged.  38 C.F.R. § 4.72 
(1975).  

Pursuant to DC 5314, injury to Muscle Group XIV, for 
extension of the knee, flexion of the hip, and flexion of the 
knee, etc. of the, among other things, sartorius and vastus 
externus, vastus intermedius, and vastus internus group, a 40 
percent evaluation will be assigned with a severe disability.  
A moderately severe disability warrants a 30 percent 
disability, and a moderate disability will be assigned a 10 
percent disability.  Finally, a noncompensable evaluation is 
assigned for slight disablement.  38 C.F.R. § 4.73, DC 5314 
(1975).  

For the reasons and bases that will be set forth, the Board 
finds that there is no evidence that the RO's interpretation 
of the facts in the April 1976 rating decision was 
"undebatably incorrect".  See Russell, 3 Vet. App. at 313.  

In essence, the Board finds that there is evidence which 
supports the RO's interpretation of the facts in the April 
1976 rating decision and that there was a factual basis for 
the RO's decision to not award separate disability ratings 
under DC 5314.  

As noted, the veteran and his representative have asserted 
that the RO erred in not assigning separate 10 percent 
disability ratings under DC 5314 for moderate disability in 
each thigh.  In support of this contention, the 
representative pointed to the veteran's service medical 
records, which showed that x-ray studies obtained in August 
1972 had revealed a small fragment in each thigh, and that he 
had complained of pain and tenderness in the right thigh.  

The Board acknowledges that the veteran's service medical 
records show the presence of retained metal fragments in both 
thighs as of August 1972, and that the veteran had complained 
of pain and tenderness prior to his discharge in August 1972.  

However, the Board notes that the service medical records 
were not the only medical evidence of record at the time of 
the April 1976.  In this regard, the Board notes the report 
of the VA medical examination conducted in February 1976.  
Although the veteran reported experiencing pain at that time, 
examination revealed no evidence of limitation of motion, 
muscle or strength loss or evidence of fatigue.  

Thus, the Board believes that this report can be reasonably 
interpreted to weigh against a finding that the veteran had 
been consistently experiencing the cardinal symptoms of 
muscle wounds, as required to warrant a finding of moderate 
disability under 38 C.F.R. § 4.72.  

Furthermore, the Board notes that the veteran failed to 
report for x-ray examination shortly after his examination.  
Thus, as specifically explained by the RO in the April 1976, 
it could not be determined whether any fragments were still 
remaining in the veteran's thighs.  

The veteran's representative appears to be arguing that, 
because a single retained fragment had been found to be 
present in each thigh on x-ray studies taken shortly after 
the initial injury in 1972, it should be presumed that they 
still existed at the time of his April 1976 examination.  

However, the Board must review the April 1976 rating decision 
under the standard of whether the RO's interpretation of the 
facts was "undebatably incorrect".  See Russell, 3 Vet. App. 
at 313.  

At the time of the April 1976 rating decision, almost four 
years had passed since the August 1972 x-ray studies were 
obtained showing evidence of a single retained fragment in 
each thigh.  In addition, the February 1976 physical 
examination was negative for any evidence of retained 
fragments in either thigh.  Furthermore, as stated, the 
veteran subsequently failed to report for x-ray examination, 
which the RO acknowledged would have been the most useful 
evidence for determining whether retained fragments were 
still present in either thigh.  

In light of the veteran's failure to report for x-ray 
studies, the Board believes that it was reasonable for the RO 
to rely on the report of the February 1976 physical 
examination, which was negative for any evidence of retained 
fragments, rather than the service medical records dated four 
years before.  In essence, the Board finds that the RO was 
not "undebatably incorrect" in its failure to find evidence 
of a moderate muscle disability as defined by the criteria of 
38 C.F.R. § 4.56.

The Board notes that the veteran has recently submitted an 
earlier August 1975 radiology report showing that he 
apparently underwent x-rays at that time at the VA Medical 
Center in Bronx, New York.  This report shows that a metallic 
density was present in the soft tissue of the right thigh.  

However, this report was not associated with the record at 
the time of the April 1976 rating decision, and the 
constructive-notice-of- records rule established in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), is inapplicable to a claim 
of CUE where the RO decision in question was rendered prior 
to Bell (i.e. prior to July 21, 1992).  Russell requires only 
that the "law that existed at the time" of the prior final 
adjudication be considered.  See Damrel, supra.  In other 
words, because Bell did not exist at the time of the April 
1976 RO rating decision, its holding is inapplicable to that 
decision.  On this point, the Board notes further that VA's 
General Counsel has specifically held that Bell's 
"constructive receipt" requirement is not applicable to RO 
decisions entered prior to July 21, 1992.  See VAOPGCPREC 12- 
95.  The General Counsel's holding applies here as all the 
prior final rating decisions in this case, and specifically 
the April 1976 decision being challenged by the veteran, were 
issued prior to July 21, 1992.

The Board in passing observes that in Dinsay v. Brown, 9 Vet. 
App. 79 (1996), the Court stated that, "if relevant evidence 
as to a procedural defect or other error . . . was actually 
or constructively (see Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992) present within the VA system, although not 
before the adjudicator, at the time of the RO decision, that 
evidence could possibly serve as the basis for a new CUE 
claim . . . [because] 'the correct facts, as they were known 
at the time, were not before the adjudicator'."  See Dinsay, 
9 Vet. App. at 88, citing Russell, 3 Vet. App. at 313.  
However, the Board further notes that this statement in 
Dinsay was dictum because the claim of CUE in that case was 
dismissed, the Court concluding that there was a lack of 
jurisdiction with respect to the claim.  

Moreover, in Lynch v. Gober, 11 Vet. App. 22, 29 (1997), the 
Court held, "because our decision today establishes 
unequivocally that there is no constructive-notice doctrine 
outside of Bell and that Damrel [v. Brown, 6 Vet. App. 242 
(1994)] rules out the retroactive application of the Bell 
doctrine, the Dinsay dictum no longer has any viability as to 
constructive notice."  The Court noted that "Damrel . . . 
decided that the Bell constructive-notice doctrine is not 
retroactive to VA adjudications occurring before Bell was 
handed down."  Lynch, 11 Vet. App. at 27.  Thus, the Board 
concludes that the April 1976 rating decision was not clearly 
and unmistakably erroneous based on the allegation that the 
correct facts were not before the RO at that time.  

In this case, the veteran has correctly pointed out that the 
RO did not obtain the August 1975 radiology report showing 
evidence of a retained metallic fragment in the soft tissue 
of the right thigh.  Nevertheless, while this admittedly 
resulted in the record being incomplete when that rating 
decision was rendered, as explained in detail above this does 
not amount to a valid claim of CUE.  

The Board believes that the veteran's contentions amount to 
no more than an allegation that the previous adjudication had 
improperly weighed and evaluated the evidence.  The Court has 
held that such an allegation could never rise to the 
stringent definition of clear and unmistakable error.  Fugo, 
6 Vet. App. at 44.  

Thus, the Board finds that the veteran has not pled with any 
degree of specificity any error of law or fact that allegedly 
occurred, as required by law.  See Andre, 14 Vet. App. at 10.  

In reaching this conclusion, the Board has considered the 
joint motion, which determined that a remand to the Board for 
readjudication was necessary because of the Court's decision 
in Simmons.  In that case, it was held that in claims of 
clear and unmistakable error in which the Board found that 
specific pleading requirements were not met, the proper 
remedy was to dismiss the claim without prejudice rather than 
to deny the claim on the merits.  

As discussed, the Board believes that the veteran is 
essentially alleging that previous adjudications had 
improperly weighed and evaluated the evidence.  However, the 
Court has determined that such an allegation can never raise 
to the level of CUE.  Fugo, 6 Vet. App. at 43.  

Thus, the Board's denial of the instant CUE claim, in 
particular its rejection of the argument that the RO 
incorrectly weighed the evidence, is based on a pleading 
insufficiency, as contemplated by Fugo.  Thus, the Board 
finds that the veteran's claims are dismissed without 
prejudice to refiling.  



ORDER

The veteran's claim alleging clear and unmistakable error in 
an April 1976 rating decision that granted a noncompensable 
evaluation for the service-connected scar of the right thigh 
is dismissed without prejudice to refiling.  

The veteran's claim alleging clear and unmistakable error in 
an April 1976 rating decision that granted a noncompensable 
evaluation for the service-connected scar of the left thigh 
is dismissed without prejudice to refiling.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


